Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Claim 1 is pending in Instant Application.
Claims 2-43 is cancelled.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 is rejected under 35 U.S.C. 103(a) as being unpatentable over Megiddo (US Patent: 6559863) and in view of Weiss (US Patent: 7346654).

As per Claim 1, Megiddo discloses a method comprising: 
connecting to a network communications environment supporting realtime communications between respective network nodes of a user and other communicants in virtual areas each of which is associated with its own respective set of communicant members (Megiddo, Col:4, Line: 38-43, a system and method for providing an electronic forum for allowing multiple users to concurrently communicate with one another. The term electronic forum refers to technologies such as video conferencing and electronic chat rooms and is meant to include virtual reality systems, Col.1, Line:44-54, a real-time video picture provided by a camera connected to the participant's personal computer…a system and method is provided that allows participants in the electronic conference room, Col.2, Line:22-28, the system is provided with a communication media to allow participants to communicate with one another within their particular groups. The participants can communicate though graphical images visually and/or audibly. The system provides captions with text for communicating visually within each group, Col.3, Line: 21-25, The electronic conference room also includes a communication medium adapted to provide each user with the ability to communicate with other users within their respective communication group.);
 in connection with the user's network node, providing a graphical user interface comprising controls for establishing presence in respective ones of the virtual areas, managing realtime communications with other communicants in respective ones of the virtual areas, and presenting different views of communicants associated with the network communications environment (Megiddo, Col:1, Line: 37-56, A graphical user interface is provided that allows a user to select a location in an electronic conference room where the user would like to be spatially located…The graphical image can be an icon representing the participant, a photograph or picture representing the participant, a real-time video picture provided by a camera connected to the participant's personal computer or other suitable graphical representation… present invention also allows users to move to locations on the floor that are vacant to start a new group, Col:2, Line: 34-42, This background communication provides the user with information in deciding whether or not to enter another group that may be of interest to the user. The user can turn on and off selectively background communications from other groups with respect to the user's computer and personal environment. The user can also control their own communication within the group. For example, the user can select between communicating visually, audibly or simply listening to others); and 
based on user input in connection with the graphical user interface (Megiddo, Col:2, Line: 34-42, This background communication provides the user with information in deciding whether or not to enter another group that may be of interest to the user. The user can turn on and off selectively background communications from other groups with respect to the user's computer and personal environment. The user can also control their own communication within the group., and displaying a visualization that shows graphical representations, locations of presence, and realtime activities of communicants across respective ones of the virtual areas (Megiddo, Col:7, Line: 10-30, a user of the system can control not only audio and visual communication of the group of which the user is a member, but also the audio and visual communication of other groups. The user 111 can turn off the audio signal of a group by clicking with the computer mouse of the user's computer on the graphical image representing the audio signal. The user can turn off the visual communication by clicking on the caption with the computer mouse of the user's computer. The user can turn on the audio signals and caption by clicking the mouse in the general area to the left of the group for audio and to the right of the group for visual. For example, the user has turned off the visual and the audio communication of the second group 120 and the audio communication of the third group 130 in FIG. 3a. The user of the system will be able to control the background environment during a communication session with the second graphic image 112. In FIG. 3b, the user has turn all background communication off for both the second group 120 and the third group 130. The user 111 has also turned off the caption 114 and is communicating with the second graphic image 112 audibly only.).
However Megiddo does not disclose establishing a presence for the user in a selected one of the virtual areas, administering realtime communications between the user and one or more communicants who are present in the selected virtual area.
Weiss discloses establishing a presence for the user in a selected one of the virtual areas (Weiss, Col.2, Line:30-37, a system and method in which users can set up voice conferences through a visual representation of a meeting room. The inventive system and method provides both a visual sense of presence as well as a spatial sense of presence. One feature of a visual sense of presence is that the participant is provided with visual feedback on the participants in the conference. One feature of a spatial sense of presence is that a conference does not need to be prearranged. A further feature of the spatial sense of presence is that a person can be located by sound, Col.15, Line:5-9, avatars can be used as presence indicators that show the availability of people in a virtual community), administering realtime communications between the user and one or more communicants who are present in the selected virtual area (Col.15, Line:1-9, several different locations associated with one user can be represented as virtual meeting rooms. These can include the user's desktop at work, the desktop at home, the hotel room in which the user is staying, etc. This allows the user to define at which default locations it wants to be located and contacted for conversation. In this manner, avatars can be used as presence indicators that show the availability of people in a virtual community, Col.3, Line: 61-67 through Col.4, Line:1-8, a virtual world 100 may depict some imaginary place or model of an aspect of the real world. The virtual world 100 has a number of meeting places where participants can interact. In a preferred embodiment, a meeting place consists of a number of connected rooms 102 which may themselves be part of virtual building 104. The buildings can have a number of floors 106 and movement through the building can be facilitated by an elevator 108. The rooms 102 are connected by doors 110 and 112. Open doors 112 indicate that the voices from one room can be heard in neighboring rooms. People interacting in the virtual world 100 are represented by symbols or avatars 114 and can move around the virtual world 100. Groups of people in a room 102 can have conversations.).

It would have been obvious to an artisan of ordinary skill at the time of applicant's invention to modify the teaching of Megiddo and in view of Weiss by implementing a method in which users can set up voice conferences through a visual representation of a meeting room. The inventive system and method provides both a visual sense of presence as well as a spatial sense of presence. One feature of a visual sense of presence is that the participant is provided with visual feedback on the participants in the conference. One feature of a spatial sense of presence is that a conference does not need to be prearranged. A further feature of the spatial sense of presence is that a person can be located by sound. (Col.2, Line:30-50)
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NORMIN ABEDIN whose telephone number is (571)270-5970. The examiner can normally be reached Monday to Friday from 10 am to 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 5712727304. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NORMIN ABEDIN/Primary Examiner, Art Unit 2449